DETAILED ACTION
1. 	This Office Action is in response to the Response After Final Action filed on 3/17/2022. 

Allowable Subject Matter
2. 	Claims 2-4 and 6-7 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Tasuke, et al. (JP 2016204588 A as listed on the IDS dated 6/19/2020) in view of Sato (JP 2008285612 A as listed on the IDS dated 6/19/2020). 

           Summary of Claim 7: 
An electronic control unit sealed with a hot melt composition comprising: 

(A) a styrene-ethylene-ethylene/propylene-styrene block copolymer; 

(B) a hydrocarbon-based oil having an aniline point of 135 °C or more; 

(C) a wax modified with a carboxylic acid and/or a carboxylic acid anhydride, 

(D) a mixture of a tackifier selected from the group consisting of hydrogenated C5 resin, hydrogenated DCPD resin, and pure C9 monomer resin; and 

(E) at least one optional component selected from the group consisting of antioxidant, polyolefin wax, Fischer-Tropsch wax, silane coupling agent, bis A epoxy resin, and glass balloons. 

 
	Tasuke et al. do not teach or fairly suggest the claimed electronic control unit, wherein the electronic control unit comprises, in particular, the hot melt composition comprising (A) a mixture of styrene-ethylene/propylene block copolymer and styrene-ethylene- ethylene/propylene-styrene block copolymer and (D) a mixture of a tackifier selected from the group consisting of hydrogenated C5 resin, hydrogenated DCPD resin, and pure C9 monomer resin. Applicant demonstrated that the hot melt 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763